564

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                       BALLOT TITLE CERTIFIED

                                   May 16, 2013

Bernard v. Rosenblum (S061163). Petitioners’ argument that the Attorney
    General’s certified ballot title for Initiative Petition No. 5 (2014) does not
    comply substantially with ORS 250.035(2) to (6) is not well taken. The court
    certifies to the Secretary of State the Attorney General’s certified ballot title
    for the proposed ballot measure.